DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted October 14, 2021, has been received.  The amendment of claims 1, 2, 4, 7, 8, 11, 14; and addition of new claims 16-20, is acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a fluid ejection device having a communication interface, a configuration controller, and a nozzle controller.  The cited art, U.S. Patent Pub. 2008/0204509 (“Drury”) in view of U.S. Patent Pub. 2005/0225588 (“King”), discloses a similar fluid ejection device also having a communication interface, a configuration controller, and a nozzle controller.  However, the cited art does not appear to explicitly disclose or suggest wherein different inputs to the configuration controller are to cause selective activation of different numbers of the plurality of communication channel circuits, the different numbers of the plurality of communication channel circuits comprising a first number of communication channel circuits to communicate data with a data path controller external of the fluid ejection device over a respective first number of communication channels, and a second number of communication channel circuits to communicate data with a data path controller external of the fluid ejection device over a respective second number of communication channels, wherein the first number is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ERICA S LIN/Primary Examiner, Art Unit 2853